Exhibit 10.2

Execution copy

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date among Marathon Petroleum Corporation, a Delaware corporation
(“MPC”), Marathon Petroleum Company LP, a Delaware limited partnership
(“MPCLP”), MPL Investment LLC, a Delaware limited liability company, MPLX LP, a
Delaware limited partnership (the “Partnership”), MPLX GP LLC, a Delaware
limited liability company (the “General Partner”), MPLX Operations LLC, a
Delaware limited liability company (the “Operating Company”), MPLX Terminal and
Storage LLC, a Delaware limited liability company (“MTS”), MPLX Pipe Line
Holdings LP, a Delaware limited partnership (“Holdings”), Marathon Pipe Line
LLC, a Delaware limited liability company (“MPL”), and Ohio River Pipe Line LLC,
a Delaware limited liability company (“ORPL”).

RECITALS

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for the centralized corporate services to
be performed by MPC and its Affiliates (including the General Partner) for and
on behalf of the Partnership Group.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
granting of certain licenses between the Parties.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement.

“Assets” means all gathering pipelines, transportation pipelines, storage tanks,
underground storage caverns, barge docks, pump stations, metering stations,
vehicles, related equipment, offices, real estate, contracts and other assets,
or portions thereof, conveyed, contributed or otherwise transferred or intended
to be conveyed, contributed or otherwise transferred pursuant to the
Contribution Agreement to any Group Member, or owned by, leased by or necessary
for the operation of the business, properties or assets of any Group Member as
of the Closing Date.



--------------------------------------------------------------------------------

“Closing Date” means October 31, 2012.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Company, MPLX Logistics Holdings LLC, MPL, ORPL,
MPC Investment LLC, MPL Investment LLC and Holdings, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1.

“Employee Services Agreements” means, collectively, (a) that certain Employee
Services Agreement, dated as of September 30, 2012, by and among the General
Partner, Catlettsburg Refining LLC, a Delaware limited liability company, and
MTS, and (b) that certain Employee Services Agreement, dated as of October 1,
2012, by and among the General Partner, Marathon Petroleum Logistics Services
LLC, a Delaware limited liability company, and MPL.

“Environmental Deductible” is defined in Section 2.6.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health

 

2



--------------------------------------------------------------------------------

or safety including, without limitation, the federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601
et seq., the Resource Conservation and Recovery Act of 1976, as amended, 42
U.S.C. §§6901 et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq.,
the Federal Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq.,
the Toxic Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil
Pollution Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of
1974, as amended, 42 USC §§300f et seq., the Hazardous Materials Transportation
Act of 1994, as amended, 49 U.S.C. §§ 5101 et seq., and other environmental
conservation and protection laws and the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651 et seq, and the regulations promulgated pursuant thereto,
and any state or local counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel, and other refined petroleum hydrocarbons.

“Holdings Business” means the businesses and operations of Holdings and its
Subsidiaries, including any Assets used in connection therewith.

“Identification Deadline” means the fifth anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 6.2(b).

“MPC Entities” means MPC and each of its Affiliates, other than a Group Member.

“MPC License” is defined in Section 4.1.

“MPC Marks” is defined in Section 4.1.

“MPLX License” is defined in Section 4.3.

“MPLX Marks” is defined in Section 4.3.

“MPLX Trademark” is defined in Section 4.3.

“Non-Holdings Assets” means all Assets owned, directly or indirectly, by any
Group Member other than Holdings and its Subsidiaries.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of MPLX LP, dated as of the Closing Date.

“Partnership Change of Control” means MPC ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Party” means a signatory to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Representative” is defined in Section 6.1(a).

“Retained Assets” means all pipelines, storage tanks, vehicles, truck racks,
terminal facilities, offices and related equipment, real estate, contracts and
other related assets, or portions thereof owned by any of the MPC Entities that
were not directly or indirectly conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement or the other
documents referenced in the Contribution Agreement.

“Subsidiary” is defined in the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) Each of MPL Investment LLC and MPCLP, jointly and severally, shall
indemnify, defend and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member, directly or indirectly, by
reason of or arising out of:

(i) any violation of Environmental Laws as in effect prior to the Closing Date;

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations) including (A) the cost and expense of any
investigation, assessment,

 

5



--------------------------------------------------------------------------------

evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
risk-based closure activities, or other corrective action required or necessary
under Environmental Laws and (B) the cost and expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws as in effect prior to the Closing
Date; and

(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental event, condition or matter included under Section 2.1(a)(ii)
that is associated with the ownership or operation of the Assets, MPL Investment
LLC and MPCLP will be obligated to indemnify such Group Member only to the
extent that such violation or environmental event, condition or matter (x) was
caused by the consummation of the transactions contemplated by the Contribution
Agreement or commenced, occurred or existed before the Closing Date under
Environmental Laws as in effect prior to the Closing Date and (y) MPCLP is
notified in writing of such violation, event, condition or environmental matter
prior to the Identification Deadline. Losses subject to indemnification in this
Section 2.1(a) are referred to collectively as “Covered Environmental Losses”.

(b) The Partnership shall indemnify, defend and hold harmless MPC from and
against any Losses suffered or incurred by any of the MPC Entities, directly or
indirectly, by reason of or arising out of:

(i) any violation of Environmental Laws as in effect on or after the Closing
Date associated with or arising from the ownership or operation of the
Non-Holdings Assets on or after the Closing Date; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Non-Holdings Assets on or after the
Closing Date (including the presence of Hazardous Substances on, under, about or
migrating to or from the Non-Holdings Assets or the disposal or the release of
Hazardous Substances generated by operation of the Non-Holdings Assets at
non-Asset locations) including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws in effect on or after the Closing Date,
and (B) the cost or expense of the preparation and implementation of any
closure, remedial, corrective action, or other plans required or necessary under
Environmental Laws as in effect on or after the Closing Date;

and regardless of whether such violation under Section 2.1(b)(i) or such
environmental event, condition or matter included under Section 2.1(b)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

 

6



--------------------------------------------------------------------------------

(c) Holdings shall indemnify, defend and hold harmless MPC from and against any
Losses suffered or incurred by any of the MPC Entities, directly or indirectly,
by reason of or arising out of:

(i) any violation of Environmental Laws as in effect on or after the Closing
Date associated with or arising from the ownership or operation of the Holdings
Business on or after the Closing Date; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Holdings Business on or after the Closing
Date (including the presence of Hazardous Substances on, under, about or
migrating to or from the Holdings Business or the disposal or the release of
Hazardous Substances generated by operation of the Holdings Business at
non-Asset locations) including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws as in effect on or after the Closing Date,
and (B) the cost or expense of the preparation and implementation of any
closure, remedial, corrective action, or other plans required or necessary under
Environmental Laws in effect on or after the Closing Date;

and regardless of whether such violation under Section 2.1(c)(i) or such
environmental event, condition or matter included under Section 2.1(c)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).

2.2 Employees. MPCLP shall indemnify, defend and hold harmless each Group Member
from and against any Losses suffered or incurred by such Group Member by reason
of or arising out of the transfer of any employees to MPCLP or its Subsidiaries
as described in Section 5.1.

2.3 Right of Way Indemnification. Each of MPL Investment LLC and MPCLP, jointly
and severally, shall indemnify, defend and hold harmless each Group Member from
and against any Losses suffered or incurred by such Group Member by reason of or
arising out of (a) the failure of such Group Member to be the owner of such
valid and indefeasible easement rights or fee ownership or leasehold interests
in and to the lands on which any of the Assets conveyed or contributed to such
Group Member on the Closing Date is located as of the Closing Date, and such
failure renders such Group Member liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated as of immediately prior to the Closing Date; (b) the failure of
such Group Member to have the consents, licenses and permits necessary to allow
(1) any pipeline included in the Assets to cross the roads, waterways, railroads
and other areas upon which any such pipeline is located as of the Closing Date,
or (2) the transfer of any of the Assets to the Partnership Group, in each case,
where such failure renders the Partnership Group liable to a third party or
unable to use or operate the Assets in substantially the same manner that the
Assets were used and operated as of immediately prior to the Closing Date; and
(c) the cost of curing any condition set forth in Section 2.3(a) or (b) that
does not allow any Asset to be operated in accordance with prudent industry
practice, in each case to the extent that MPCLP is notified in writing of any of
the foregoing prior to the Identification Deadline.

 

7



--------------------------------------------------------------------------------

2.4 Additional Indemnification.

(a) Each of MPL Investment LLC and MPCLP, jointly and severally, shall
indemnify, defend, and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member by reason of or arising out of:

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events and conditions associated with the ownership or
operation of the Assets and occurring before the Closing Date (other than
Covered Environmental Losses which are provided for under Section 2.1). For the
avoidance of doubt, the Parties agree that each Group Member shall be entitled
to indemnification by MPL Investment LLC and MPCLP under this Section 2.4(a)(i)
for those litigation matters listed on Schedule A;

(ii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(iii) all federal, state and local tax liabilities attributable to the ownership
or operation of the Assets on or prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement; and

(iv) the failure of any Group Member to have on the Closing Date any consent,
license, permit or approval necessary to allow such Group Member to own or
operate the Assets in substantially the same manner that the Assets were owned
or operated immediately prior to the Closing Date.

(b) The Partnership shall indemnify, defend, and hold harmless MPC from and
against any Losses suffered or incurred by any of the MPC Entities by reason of
or arising out of events and conditions to the extent associated with the
ownership or operation of the Non-Holdings Assets and occurring after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 2.1(a) and Losses for which the Partnership is indemnifying MPC
under Section 2.1(b)), unless such indemnification would not be permitted by any
Group Member under the Partnership Agreement;

(c) Holdings shall indemnify, defend, and hold harmless MPC from and against any
Losses suffered or incurred by any of the MPC Entities by reason of or arising
out of events and conditions to the extent associated with the ownership or
operation of the Holdings Business and occurring after the Closing Date (other
than Covered Environmental Losses which are provided for under Section 2.1(a)
and Losses for which Holdings is indemnifying MPC under Section 2.1(c)), unless
such indemnification would not be permitted by any Group Member under the
Partnership Agreement.

 

8



--------------------------------------------------------------------------------

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such claim; provided further, that no such settlement
containing any form of injunctive or similar relief shall be entered into
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 2.5. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

 

9



--------------------------------------------------------------------------------

2.6 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
Section 2.1(a)(ii) that arise out of an event, condition or matter that is first
discovered after the Closing Date, neither MPL Investment LLC nor MPCLP shall be
obligated to indemnify, defend and hold harmless any Group Member until such
time as the total aggregate amount of Losses incurred by the Partnership Group
for such Covered Environmental Losses exceeds $500,000 (the “Environmental
Deductible”), at which time MPL Investment LLC and MPCLP shall be obligated to
indemnify the Partnership Group for the excess of such Covered Environmental
Losses over the Environmental Deductible. For the avoidance of doubt, it is
agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Group Member attributable to those
locations identified on Schedule B.

(b) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
II other than that described in Section 2.6(a) and no monetary cap on the amount
of indemnity coverage provided by any Indemnifying Party under this Article II.

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN HOLDINGS OR THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER
PARTY ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A
REIMBURSEMENT FOR ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL ENTITY OR OTHER
THIRD PARTY.

ARTICLE III

General and Administrative Services

3.1 General. MPC agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that MPC and its Affiliates have
traditionally provided in connection with the ownership and operation of the
Assets, which consist of the services set forth on Schedule C (the “General and
Administrative Services”). Absent the written agreement of the Parties to the
contrary, the Parties agree that the General and Administrative Services will be
performed in Ohio and will be received by the General Partner, for the benefit
of the Partnership Group, at the General Partner’s principal place of business.

3.2 Administrative Fee.

(a) As consideration for MPC’s and its Affiliates’ provision of the General and
Administrative Services, the Partnership Group will pay to MPC an annual fee
that will reflect the costs incurred by MPC and its Affiliates in providing such
General and Administrative

 

10



--------------------------------------------------------------------------------

Services (other than those costs for which MPC and its Affiliates are entitled
to reimbursement pursuant to Section 3.3), as determined in good faith by MPC in
accordance with Schedule C (the “Administrative Fee”). The Parties acknowledge
and agree that it is the intent of the Parties that the General and
Administrative Services be provided based on an arm’s-length standard, and that
the Administrative Fee is intended to reflect such standard. For the avoidance
of doubt, the Parties further acknowledge and agree that the Administrative Fee
will cover the fully burdened cost of the General and Administrative Services
provided by MPC and its Affiliates to the Partnership Group, as well as any
third party costs actually incurred by MPC and its Affiliates on behalf of the
Partnership Group in providing such General and Administrative Services (other
than those costs for which MPC and its Affiliates are entitled to reimbursement
pursuant to Section 3.3), including the following:

(i) the compensation and employee benefits of employees of MPC or its Affiliates
(and any employment taxes related thereto), to the extent, but only to the
extent, such employees perform General and Administrative Services for the
Partnership Group’s benefit. With respect to employees that do not devote all of
their business time to the Partnership Group, such compensation and employee
benefits shall be allocated to the Partnership Group based on the annual
weighted average of time spent and number of employees devoting services to the
Partnership Group;

(ii) any expenses incurred or payments made by MPC or its Affiliates on behalf
of the Partnership Group for insurance coverage with respect to the Assets or
the business of the Partnership Group;

(iii) all expenses and expenditures incurred by MPC or its Affiliates on behalf
of the Partnership Group as a result of the Partnership becoming and continuing
as a publicly traded entity, including, but not limited to, costs associated
with annual, quarterly or current reports, independent auditor fees, partnership
governance and compliance, registrar and transfer agent fees, exchange listing
fees, tax return and Schedule K-1 preparation and distribution, legal fees,
independent director compensation and directors and officers liability insurance
premiums; and

(iv) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by MPC and
its Affiliates to the Partnership Group pursuant to Section 3.1.

(b) As part of the Administrative Fee, the Partnership Group shall pay to MPC a
fixed fee, in the amount shown on Schedule C, in consideration for the services
of certain employees of MPC and its Affiliates in their capacities as officers
of the General Partner and the Group Members. To the extent that the General
Partner grants any awards under any of the Partnership’s or the General
Partner’s incentive compensation plans in effect from time to time to any
employee of MPC and its Affiliates, or any directors of the General Partner,
such awards shall not be part of the Administrative Fee and shall be at the
Partnership’s sole expense.

(c) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by MPC in good faith, to accurately reflect
the degree and extent of the General and Administrative Services provided to the
Partnership Group and

 

11



--------------------------------------------------------------------------------

may be adjusted to reflect, among other things, the contribution, acquisition or
disposition of assets to or by the Partnership Group or to reflect any change in
the cost of providing General and Administrative Services to the Partnership
Group due to changes in any law, rule or regulation applicable to the MPC
Entities or the Partnership Group, including any interpretation of such laws,
rules or regulations.

(d) On or prior to January 1 of each calendar year during the term of this
Agreement, MPC will notify the General Partner of the estimated amount of the
Administrative Fee (including both the fixed and variable portions of the
Administrative Fee as described in Schedule C) to be paid by the Partnership
Group for such calendar year. For the calendar year in which the Closing Date
occurs, such estimate shall be made on or prior to the Closing Date and shall
pertain only to the remainder of such calendar year. Commencing with the first
full month following the Closing Date, the Administrative Fee shall be invoiced
and paid as follows:

(i) Within 20 days following the end of each month during the term of this
Agreement, MPC will submit to the Partnership Group an invoice of the amounts
due for such month for the Administrative Fee. Each invoice will contain
reasonably satisfactory support of such amounts and such other supporting detail
as the General Partner may reasonably require.

(ii) The Partnership Group will pay the Administrative Fee within 10 days after
the receipt of the invoice therefor. The Partnership Group shall not offset any
amounts owing to it by MPC or any of its Affiliates against the Administrative
Fee payable hereunder.

3.3 Reimbursement of Expenses.

(a) In addition to the Administrative Fee payable under Section 3.2, the
Partnership Group will reimburse MPC and its Affiliates for any additional
out-of-pocket costs and expenses actually incurred by MPC and its Affiliates in
providing the General and Administrative Services, as well as any other
out-of-pocket expenses incurred on behalf of the Partnership Group.

(b) The Partnership Group will reimburse MPC and its Affiliates for any costs
and expenses incurred by MPC and its Affiliates under Section 3.3(a) as incurred
on a monthly basis. For the avoidance of doubt, the General and Administrative
Services provided by MPC and its Affiliates pursuant to this Article III will be
in addition to, and not in duplication of, the services that will be provided to
certain Group Members by certain Affiliates of MPC under the Employee Services
Agreements, and MPC and its Affiliates shall not be entitled to reimbursement
under this Agreement for any expenses for which Affiliates of MPC are entitled
to reimbursement under the Employee Services Agreements.

ARTICLE IV

Licenses of Marks

4.1 Grant of MPC License. Upon the terms and conditions set forth in this
Article IV, MPC and MPCLP hereby grant and convey to the Partnership and each of
the entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free

 

12



--------------------------------------------------------------------------------

right and license (the “MPC License”) to use the red “M” with hexagon trademark
(the “Trademark”) and the other trademarks and tradenames owned by MPC or MPCLP
listed on Schedule D (collectively, the “MPC Marks”).

4.2 Ownership and Quality of MPC Marks. The Partnership, on behalf of itself and
the other Group Members, agrees that ownership of the MPC Marks and the goodwill
relating thereto shall remain vested in MPC or MPCLP, as applicable, during the
term of the MPC License and thereafter. The Partnership agrees, and agrees to
cause the other Group Members, never to challenge, contest or question the
validity of MPC’s or MPCLP’s ownership of the MPC Marks or any registration
thereof by MPC or MPCLP. In connection with the use of the MPC Marks, the
Partnership and any other Group Member shall not in any manner represent that
they have any ownership in the MPC Marks or registration thereof. The
Partnership, on behalf of itself and the other Group Members, acknowledges that
the use of the MPC Marks shall not create any right, title or interest in or to
the MPC Marks, and all use of the MPC Marks by the Partnership or any other
Group Member shall inure to the benefit of MPC or MPCLP, as applicable. The
Partnership agrees, and agrees to cause the other Group Members, to use the MPC
Marks in accordance with such quality standards established by MPC or MPCLP and
communicated to the Partnership Group from time to time, it being understood
that the products and services offered by the Group Members as of the Closing
Date are of a quality that is acceptable to MPC and MPCLP.

4.3 Grant of MPLX License. Upon the terms and conditions set forth in this
Article IV, the General Partner, for the benefit of the Partnership, hereby
grants and conveys to MPC and its Affiliates a nontransferable, nonexclusive,
royalty-free right and license (“MPLX License”) to use the “MPLX” logo and
trademark (the “MPLX Trademark”) and the other trademarks and tradenames owned
by the General Partner for the benefit of the Partnership listed on Schedule D
(collectively, the “MPLX Marks”).

4.4 Ownership and Quality of MPLX Marks. MPC agrees, on behalf of itself and the
other MPC Entities, that ownership of the MPLX Marks and the goodwill relating
thereto shall remain vested in the General Partner, for the benefit of the
Partnership, during the term of the MPLX License and thereafter. MPC agrees, and
agrees to cause the other MPC Entities, never to challenge, contest or question
the validity of the General Partner’s ownership of the MPLX Marks or any
registration thereof by the General Partner or the Partnership. In connection
with the use of the MPLX Marks, neither MPC nor any of the other MPC Entities
shall in any manner represent that they have any ownership in the MPLX Marks or
registration thereof. MPC, on behalf of itself and the other MPC Entities,
acknowledges that the use of the MPLX Marks shall not create any right, title or
interest in or to the MPLX Marks, and all use of the MPLX Marks by MPC or any of
the other MPC Entities shall inure to the benefit of the General Partner and the
Partnership. MPC agrees, and agrees to cause the other MPC Entities, to use the
MPLX Marks in accordance with such quality standards established by the General
Partner, on behalf of and for the benefit of the Partnership, and communicated
to MPC from time to time.

4.5 Termination. The MPC License and the MPLX License shall each terminate upon
the termination of this Agreement pursuant to Section 6.5.

 

13



--------------------------------------------------------------------------------

ARTICLE V

Represented Employees

5.1 Transfer of Represented Employees. The Parties acknowledge that the
employees of Marathon Pipe Line LLC were transferred to Marathon Petroleum
Logistics Services LLC on or before the Closing Date. The Parties agree to
cooperate and shall take all action necessary to effectuate such transfer and
shall comply with the terms of the applicable collective bargaining agreements
with respect to any of those employees.

ARTICLE VI

Miscellaneous

6.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 6.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 6.1 and to enforce specifically the terms and provisions of this
Section 6.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 6.1 shall survive the
termination of this Agreement.

 

14



--------------------------------------------------------------------------------

6.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties, any Party may initiate mandatory, non-binding
mediation hereunder by giving a notice of mediation (a “Mediation Notice”) to
the other Parties to the dispute or claim. In connection with any mediation
pursuant to this Section 6.2, the mediator shall be jointly appointed by the
Parties to the dispute or claim and the mediation shall be conducted in Findlay,
Ohio unless otherwise agreed by the Parties to the dispute or claim. All costs
and expenses of the mediator appointed pursuant to this section shall be shared
equally by the Parties to the dispute or claim. The then-current Model ADR
Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties to the dispute or claim, shall govern any mediation pursuant to this
section. In the mediation, each Party to the dispute or claim shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within 30 days
after the receipt of the Mediation Notice by a Party, then any Party to the
dispute or claim may refer the resolution of the dispute or claim to litigation.

(c) Subject to Section 6.2(b), each Party agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that, to the fullest extent permitted by law, service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 6.3. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.

6.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
e-mail or United

 

15



--------------------------------------------------------------------------------

States mail, addressed to the Person to be notified, postpaid, and registered or
certified with return receipt requested or by delivering such notice in person
or by facsimile to such Party. Notice given by personal delivery or mail shall
be effective upon actual receipt. Notice given by e-mail or facsimile shall be
effective upon actual receipt if received during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not received during the recipient’s normal business hours. All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address set forth below or at such other address as such Party may stipulate to
the other Parties in the manner provided in this Section 6.3.

If to MPC:

Marathon Petroleum Corporation

539 South Main St.

Findlay, OH 45840

Attn: General Counsel

Facsimile: (419) 421-3124

E-mail: jmwilder@marathonpetroleum.com

If to any Group Member:

MPLX LP

c/o MPLX GP LLC, its General Partner

200 East Hardin St.

Findlay, OH 45840

Attn: General Counsel

Facsimile: (419) 421-3124

E-mail: jmwilder@marathonpetroleum.com

6.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

6.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by MPC or the Partnership immediately upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

6.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

6.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

 

16



--------------------------------------------------------------------------------

6.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument.

6.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

6.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

6.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

Marathon Petroleum Corporation     Marathon Petroleum Company LP     By:   MPC
Investment LLC, its general partner By:  

/s/ G. R. Heminger

        G. R. Heminger, President and Chief Executive Officer     By:  

/s/ G. R. Heminger

        G. R. Heminger, President MPL Investment LLC     MPLX LP       By:  
MPLX GP LLC, its general partner By:  

/s/ D. C. Templin

    By:  

/s/ G. L. Peiffer

  D. C. Templin, President       G. L. Peiffer, President MPLX GP LLC     MPLX
Operations LLC By:  

/s/ G. L. Peiffer

    By:  

/s/ G. P. Shaffner

  G. L. Peiffer, President       G. P. Shaffner, V. President Marathon Pipe Line
LLC     Ohio River Pipe Line LLC By:  

/s/ C. O. Pierson

    By:  

/s/ C. O. Pierson

  C. O. Pierson, President       C. O. Pierson, President MPLX Pipe Line
Holdings LP     MPLX Terminal and Storage LLC By:  

MPLX Operations LLC,

its general partner

      By:  

/s/ G. P. Shaffner

    By:  

/s/ B. R. McKain

  G. P. Shaffner, V. President       B. R. McKain, President

[Signature page to Omnibus Agreement]



--------------------------------------------------------------------------------

Schedule A

Pre-Closing Litigation



--------------------------------------------------------------------------------

Matter Name

 

Matter Type

 

Party

 

Matter Description

 

Case/Docket #

 

Court/Agency

 

State

Abert, Jennifer et al v Alberta Energy Company, Ltd, et al   Litigation  
Marathon Pipe Line LLC   Personal injury   04L354   3rd Judicial
Cir. Ct   IL Bolin Enterprises, Inc.   Claim   Marathon Pipe Line LLC   Contract
dispute       IN Cherokee Clearing Inc. - Breach of Contract   Claim   Marathon
Pipe Line LLC   Breach of contract       OH First Federal v Troyer, et al (incl
Ohio River Pipe Line)   Litigation   Marathon Pipe Line LLC   Foreclosure on
property with easement.   10CV061   Holmes Cty
Common
Pleas   OH Garza, Maria, et al v MOC, et al   Litigation   Marathon Pipe Line
LLC   Wrongful death; personal injuries   200960440   District Court   TX Hurd,
Tamara, et al v MPL and Willbros Engineers, et al   Litigation   Marathon Pipe
Line LLC   Personal injury   10 006449 NO and
11 011761 NO   3rd Judicial
Cir Ct   MI Johnny Ray Burton, Petitioner vs. Afton Pumps, inc., et al.,
including Marathon Pipe Line LLC   Litigation   Marathon Pipe Line LLC   Toxic
tort, asbestos   201203839   Orleans Civil
Dist Ct   LA Mauritz, Daniel G. v. Marathon Pipe Line LLC   Litigation  
Marathon Pipe Line LLC   Breach of easement   12-CV-0326   Richland Cty
Common
Pleas   OH MPL v Baker, Todd L And Susan R.   Litigation   Marathon Pipe Line
LLC   Injunction against construction over a pipeline   87D01 0906 PL 249  
Supreme
Court   IN MPL v. Community Trust Bank, Inc.   Litigation   Marathon Pipe Line
LLC   Condemnation   11-CI-00666   Circuit Court   KY MPL v. Mitchell Crooks  
Litigation   Marathon Pipe Line LLC   Injunction to gain access to property  
10-CI-90183   Bath Cir Ct   KY People St of IL, et al vs Premcor Refining Grp,
Inc, et al   Litigation   Marathon Pipe Line LLC   Contribution for
environmental cleanup costs.   03-CH-459   3rd Judicial
Cir. Ct   IL Peter Grootendorst- Right of Way   Claim   Marathon Pipe Line LLC  
Right of way dispute       MI PHMSA-NOPV Proposed Penalty Proposed Compliance
Ord 8/24/10   Regulatory/ Administrative   Marathon Pipe Line LLC   Notice of
Probable Violation and proposed civil penalty   CPF 4-2010-5013   US Dept of
Transportation   TX Schoonover, Kira N v MPL   Litigation   Marathon Pipe Line
LLC   Personal injury   26974   5th Judicial
Dist Ct   WY Southwind Golf Course   Claim   Marathon Pipe Line LLC   Property
damage and loss of business       KY Tolling Agreement - Speer   Claim  
Marathon Pipe Line LLC   Property damage       MI Village of Hartford vs Premcor
Refining Group, et al   Litigation   Marathon Pipe Line LLC   Environmental
contamination   08-L-637   3rd Judicial
Cir. Ct   IL Woodland Investments v MBD & Assocs, and MPL   Litigation  
Marathon Pipe Line LLC   Easement Dispute   87DO1-1011-PL-584   Warrick
Superior Ct   IN



--------------------------------------------------------------------------------

Schedule B

Environmental Remediation Locations



--------------------------------------------------------------------------------

Schedule B

 

Row   

Project #

  

Responsible Party

  

Description

1    212216    MPL/Legacy    MPL-Legacy: Louisville, KY, Louisville Block Valve
No. 16, Robinson to Louisville line 2    81086    Legacy    MPL-Legacy: Mill
Iron Rd, Griffith-Muskegon 10 Inch Products, MI 3    651016    MPL/Legacy   
MPL-Legacy: Van Ness Property-Raccoon Creek, OH - Heath to Findlay line 4   
81096    Legacy    MPL-Legacy: Zephyr, Griffith-Muskegon 10 Inch Products, MI 5
   81106    Legacy    MPL-Legacy: Griffith, IN Station, Manifold Area
Remediation 6    671985    MPL/ASH    MPL-E Sparta, OH-Assist the Village of E
Sparta in Developing an Alternate Supply of Municipal Water 7    86036    Legacy
   MPL-Legacy: Clinton Station, OH Pipeline Release -Toledo-Steubenville System



--------------------------------------------------------------------------------

Schedule C

General and Administrative Services

Pursuant to Section 3.1

 

(1) Management services of MPC and its Affiliates (other than the General
Partner) provided by employees who devote less than 50% of their business time
to the business and affairs of the Partnership. This cost includes MPC-stock
based compensation expense.

 

(2) Financial and administrative services (including treasury and accounting)

 

(3) Information technology services – professional services

 

(4) Legal services

 

(5) Health, environmental, safety and security services (including third party
security services)

 

(6) Human resources services

 

(7) Tax services

 

(8) Procurement services

 

(9) Investor Relations; Government & Public affairs services

 

(10) Analytical & engineering services

 

(11) Business Development services

Pursuant to Section 3.2

The fixed portion of the Administrative Fee for calendar year 2013, as described
in Section 3.2, will be $31,842,000. For the avoidance of doubt, the fixed
portion of the Administrative Fee for the remainder of calendar year 2012 will
be the same annual amount as calendar year 2013 pro-rated based on the number of
days remaining in 2012 from the Closing Date.

The portion of the Administrative Fee attributable to any marketing and
transportation engineering services, information technology services,
administrative/office services, and public company expenses will be a variable
amount based on the costs actually incurred by the MPC and its Affiliates on
behalf of the Partnership Group (other than any costs for which MPC and its
Affiliates are reimbursed pursuant to Section 3.3). The portion of the variable
amount of the Administrative Fee attributable to any marketing and
transportation engineering services described in the preceding sentence will be
based on the costs incurred by MPC and its Affiliates on behalf of the
Partnership Group (other than any costs for which MPC and its Affiliates are
reimbursed pursuant to Section 3.3) plus 6.0% of such costs.



--------------------------------------------------------------------------------

Pursuant to Section 3.2(b)

The fixed portion of the Administrative Fee for calendar year 2013 includes as a
part thereof, the following amounts attributable to services provided by
officers of the Partnership Group:

 

(1)

  

G. R. Heminger, Chairman of the Board and CEO

   $ 1,175,000      

G. L. Peiffer, President

   $ 475,000      

D. C. Templin, Chief Financial Officer

   $ 475,000   

(2)

  

All other officers as a group

   $ 1,350,000         

 

 

    

Total

   $ 3,475,000   



--------------------------------------------------------------------------------

Schedule D

Trademarks, Tradenames & Patents



--------------------------------------------------------------------------------

Schedule D

 

Depiction   Mark   Goods/Services   Status           Application    
Number   Registration    
Number   Registration    
Date   Applicant

Word Mark

  AN AMERICAN COMPANY SERVING AMERICA   TRUCK TRANSPORTATION SERVICES (IC 39)  
Registered   75090021   2059119   5/6/1997  

Marathon Petroleum

Company LP

LOGO [g435261ex10_2pg26a.jpg]

  M MARATHON & Design   STORAGE, TRANSPORTATION, DELIVERY, AND DISTRIBUTION OF
OIL, GAS AND GASES VIA PIPELINE, TRUCK, TRAIN AND MARINE VESSELS (IC 39)  
Registered   85425826   4167004   7/3/2012   Marathon Petroleum Company LP

LOGO [g435261ex10_2pg26b.jpg]

  MARATHON   STORAGE, TRANSPORTATION, DELIVERY AND DISTRIBUTION OF OIL, GAS AND
GASES VIA PIPELINE, TRUCK, TRAIN AND MARINE VESSELS (IC 39)   Registered  
85425783   4167002   7/3/2012   Marathon Petroleum Company LP

LOGO [g435261ex10_2pg26c.jpg]

  MPLX Logo & Design   Storage, transportation, delivery, shipping and
distribution of oil, refined oil products and other hydrocarbon-based products
via pipeline, truck, train and marine vessel; Processing of oil, refined oil
products and other hydrocarbon-based products   Pending   85635730   N/A   N/A  
MPLX GP LLC

LOGO [g435261ex10_2pg26d.jpg]

  MPLX Logo & Design   Storage, transportation, delivery, shipping and
distribution of oil, refined oil products and other hydrocarbon-based products
via pipeline, truck, train and marine vessel; Processing of oil, refined oil
products and other hydrocarbon-based products   Pending   85638040   N/A   N/A  
MPLX GP LLC

MPLX

  MPLX in block letter   Storage, transportation, delivery, shipping and
distribution of oil, refined oil products and other hydrocarbon-based products
via pipeline, truck, train and marine vessel; Processing of oil, refined oil
products and other hydrocarbon-based products   Pending   85635348   N/A   N/A  
MPLX GP LLC

MPLX ENERGYLOGISTICS

  MPLX Energy Logistics in block letter   Storage, transportation, delivery,
shipping and distribution of oil, refined oil products and other
hydrocarbon-based products via pipeline, truck, train and marine vessel;
Processing of oil, refined oil products and other hydrocarbon-based products  
Pending   85742385   N/A   N/A   MPLX GP LLC

LOGO [g435261ex10_2pg27anew.jpg]

  MPLX Energy Logistics Logo & Design   Storage, transportation, delivery,
shipping and distribution of oil, refined oil products and other
hydrocarbon-based products via pipeline, truck, train and marine vessel;
Processing of oil, refined oil products and other hydrocarbon-based products  
Pending   85742497   N/A   N/A   MPLX GP LLC